DETAILED ACTION

Allowable Subject Matter

1. 	Claims 1, 3-8, 10-15 and 17-20 are allowed. 


Examiner’s Statement of Reasons for Allowance

2. 	The following is an Examiner’s statement of reasons for allowance: 

	The following claim limitations in claims 1, 8 and 15 would not have been obvious to a person of ordinary skill in the art at the time of the invention:

I. 	The prior art made of record, to Siebel et al. (US 20170006135 A1) (SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM) in view of Blassin et al. (US 2016/0162478 A1.) (INFORMATION TECHNOLOGY PLATFORM FOR LANGUAGE TRANSLATION AND TASK MANAGEMENT), neither anticipates nor renders obvious “…..determine if the error batch is based on an image conversion issue; based on determining that the error batch is based on the image conversion issue, transmit an original email to an entity location for request for new document for error correction based on three or more failed re-trigger processing.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                        





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MCGHEE whose telephone number is (313) 446-6581. The examiner can normally be reached on Monday- Friday; 8 am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1-866-217- 9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M MCGHEE/Examiner, Art Unit 2154